Citation Nr: 9925709	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating greater than 30 
percent for a gunshot wound to the left thigh and knee with 
retained foreign bodies and lateral instability of the knee.  

3.  Entitlement to a disability rating greater than 10 
percent for tinea cruris with dermatophytosis of the feet.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

During the April 1999 hearing, the veteran submitted an 
informal claim for service connection for disorders of the 
right hand and elbow and right foot and heel, each claimed as 
secondary to the service-connection left thigh and knee 
disability.  These claims are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's subjective complaints related to PTSD 
include social isolation, anger and irritability, occasional 
panic attacks, sleep disturbance, and problems with 
concentration.  The current medical evidence reveals reported 
paranoia, but is negative for evidence of cognitive or 
conceptual deficits, psychosis, depression, obsessive 
routines, neglect of personal hygiene, or psychiatric 
hospitalizations.  The veteran lives alone and manages his 
activities of daily living.  

3.  The left thigh and knee disability is manifested by 
subjective complaints of instability, pain, and swelling of 
the knee, as well as pain and swelling in the lower leg and 
ankle.  Objectively, there is minimal atrophy of the left 
quadriceps.  There is no evidence of tenderness, limited 
motion, or pain on motion.  

4.  The veteran's skin disability is manifested by objective 
findings of scales, pruritis, and bullae on the feet and 
pigmentation only on the chest and back.  

5.  The veteran has the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; a gunshot 
wound to the left thigh and knee with retained foreign bodies 
and lateral instability of the knee rated as 30 percent 
disabling; and tinea cruris with dermatophytosis of the feet, 
rated as 10 percent disabling.  His combined service-
connected disability rating is 70 percent.  

6.  The veteran has completed high school and three years of 
college.  He worked in design and construction.  He had no 
additional education or training other than building and 
construction seminars.  He last worked in 1995.   

7.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.130, Diagnostic Code 9411 (1998).    

2.  The criteria for a disability rating greater than 30 
percent for a gunshot wound to the left thigh and knee with 
retained foreign bodies and lateral instability of the knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).    

3.  The criteria for a disability rating greater than 10 
percent for tinea cruris with dermatophytosis of the feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.118, Diagnostic Code 7806 
(1998).    

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that each of the 
veteran's claims is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  With respect to the 
claims for increased ratings, the Board notes that, where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The RO established service connection for residuals of a 
shrapnel wound in a November 1968 rating decision.  A 10 
percent rating was assigned at that time.  In a January 1970 
rating action, the RO recharacterized the disability as 
gunshot wound of the left thigh and knee with retained 
foreign bodies and lateral instability of the knee.  At that 
time, the RO assigned a 20 percent rating.  In a June 1971 
rating decision, the RO increased that disability rating to 
30 percent.  

The RO established service connection for dermatophytosis of 
the feet in a July 1973 rating action.  It assigned a 10 
percent disability rating.  In an August 1996 rating 
decision, the RO recharacterized the disability as tinea 
cruris with dermatophytosis of the feet.  It continued the 10 
percent rating.    

In October 1996, the RO granted service connection for PTSD 
and assigned a 50 percent disability rating.  

On his October 1996 claim for TDIU, the veteran related that 
he became too disabled to work in the summer of 1994.  He 
last worked on a full-time basis in 1993.  His employment 
history consisted of design and construction.  The veteran 
completed high school and three years of college.  In the mid 
1980s, he attended various seminars on building and 
construction.  He had no other education and training before 
or after becoming too disabled to work.  

In statements received in December 1996, the veteran's two 
grown daughters described the veteran's behavior as they were 
growing up.  

In a March 1997 statement, the veteran's readjustment 
counselors at the Vet Center indicated that the veteran 
continued in counseling for chronic PTSD.  He had a pervasive 
sense of distrust that hindered his ability to function 
effectively in an industrial setting.  When he felt 
frustrated or victimized, he had fleeting thoughts of 
aggressive corrective action, which he had taken in past 
personal incidents.  In the work environment, his customary 
coping reaction was to flee and abandon employment.  It was 
their impression was that the veteran did not appear 
employable at the present time.  

In April 1997, the veteran presented for a series of VA 
examinations.  During the general medical examination, he 
reported that he had been unemployed since 1990 due to 
illness.  It was noted that he was under treatment for 
coronary artery disease, hypertension, and 
hypercholesterolemia.  

During the April 1997 VA orthopedic examination, the veteran 
complained of chronic left leg pain from hip to foot.  He 
walked with a straight cane and used a left knee brace.  On 
examination, there was left knee tenderness medially and some 
left quadriceps atrophy.  Left knee motion was from 0 to 130 
degrees.  Previous X-rays revealed a metallic foreign body on 
the soft tissue posterior to the left knee.  The diagnosis 
included status post shrapnel injury posterior to the left 
knee with remaining foreign body.  

During the April 1997 VA psychiatric examination, the 
examiner reviewed a prior report from the Vet Center and the 
report of the previous VA examination.  The veteran had been 
seeing a Vet Center counselor once a week since December 
1995.  He last worked in 1991.  He tried to work again in 
1993 or 1994 but was unable to continue.  The veteran was 
divorced and lived alone.  He had been married three times.  
Subjective complaints included waking up with sweats two or 
three times a week, sleeplessness, outbursts of violence, 
occasional depression, anxiety, startle reflex, and 
hypervigilance.  He thought about Vietnam every day.  The 
veteran was appropriately dressed, oriented, and polite.  He 
was cooperative yet guarded.  He admitted to having 
premonitions and being a little paranoid.  The impression was 
that the veteran's PTSD was moderate to severe, with a Global 
Assessment of Functioning (GAF) score of 50, and that he was 
not currently employable.  He appeared to have poor 
interpersonal relationships that affected his social 
interactions and led to problems on the job.        

Finally, the veteran was afforded a VA dermatology 
examination in April 1997.  He complained of blisters on the 
hands and feet, erythema in the groin, and rash on the chest 
and back.  He treated his complaints with topical steroids 
and ointments.  Examination revealed brown macules on the 
sides of the feet associated with scales, as well as brown 
pigment on the chest and back.  The diagnosis was dyshidrosis 
and seborrheic dermatitis.  

VA outpatient medical records showed treatment in November 
1996 and June 1997 for knee pain.  Otherwise, the records 
reflected treatment for disorders including coronary artery 
disease and hypertension.  

In a July 1997 statement, the veteran related that he was 
unable to work due to service-connected disabilities.  He 
experienced extreme and constant left leg pain and was unable 
to walk on the leg most days.  Also, his irritating skin 
disability affected his physical and mental health.    

The veteran's December 1997 statement indicated that his last 
employer was no longer in business as of the spring of 1997.  
He was unable to locate the owners.  

In his February 1998 notice of disagreement, the veteran 
stated that he was primarily unable to continue working due 
to left knee pain along with his inability to cope with other 
people.  He walked with the aid of a metal leg brace and a 
cane.  In the July 1998 substantive appeal, the veteran 
related that he could not tolerate people and that he was 
unable to work due to PTSD.  

The veteran was afforded a series of VA examinations in May 
1998.  During the orthopedic examination, he reported that he 
had left knee pain and that he wore an elastic brace.  
Findings from physical examination and X-rays were 
essentially unchanged or slightly improved from the April 
1997 examination.  The diagnosis was small retained missile 
fragment in the left knee and normal muscles.    

During the May 1998 VA psychiatric examination, the claims 
folder was not available, though the examiner was able to 
review the report of the previous VA examination.  The 
veteran's medical and occupational history was unchanged.  He 
was receiving treatment at the Vet Center.  He spent the rest 
of his time at the park, or reading or drawing.  He had no 
specific complaints not previously recorded.  The examiner 
commented that the veteran was casually dressed, oriented, 
cooperative, and polite.  The veteran admitted to significant 
paranoidal concerns of a characterological nature.  He denied 
any significant depression or crying spells.  There were no 
significant deficits in cognitive functioning.  Conceptual 
abilities were intact.  Testing was negative for organicity 
or psychotic disorganization.  Results of specific PTSD tests 
did not reflect PTSD-related problems, but were derived 
primarily from the veteran's characterological difficulties.  
The diagnosis was PTSD and paranoid personality disorder.  
The examiner opined that the veteran's unemployment 
difficulties were related to his personality problems rather 
than PTSD.  He judged the veteran's psychiatric incapacity to 
be moderate.       

The veteran's complaints during the May 1998 dermatology 
examination were similar to the prior examination.  Physical 
examination was significant for marked pruritis, scales and 
bullae on the soles of the feet, and pigmentation on the back 
and chest.  The diagnosis was dyshidrosis on the hands and 
feet and post-inflammatory pigment on the back.  

In June 1998, the RO received another statement from the Vet 
Center.  The veteran continued to participate in individual 
counseling for PTSD.  His current symptoms included social 
isolation, periods of depression, feelings of loss, anger, 
and violent outbursts.  He was estranged from his wife and 
had very little social support.  

The veteran testified before a member of the Board in April 
1999.  He had been receiving treatment for PTSD on a weekly 
basis from VA for more than three years.  His symptoms 
included night sweats, sleep disturbance, occasional dreams, 
occasional problems with concentration, irritability and 
anger, and social isolation.  The veteran had been divorced 
for some time.  He supported his two daughters through 
getting an education.  They now kept a distance from each 
other.  He had tried medication for PTSD but had an adverse 
reaction.  He received his psychiatric care specifically at 
the Vet Center, and had not been hospitalized for psychiatric 
care in the previous few years.  His skin disorder required 
that he maintain good personal hygiene, though he 
occasionally did not feel like attending to those needs.  The 
veteran had contemplated suicide within the past year.  He 
lived by himself and took care of his activities of daily 
living.  He described having panic attacks.  The veteran 
worked consistently until 1994.  He had been denied Social 
Security benefits.      

The veteran related that he was first issued a knee brace in 
1972.  He got a new brace in 1996.  When he walked or went up 
and down stairs the knee locked or disjointed.  The metal 
brace provided support for the knee.  He could walk well on 
level ground with the assistance of a cane.  He had fallen 
because of the knee.  About two years ago, doctors 
recommended a knee replacement, but the veteran was not 
currently interested in the procedure.  His symptoms also 
included knee and calf pain and ankle pain and swelling.  The 
scar area on the knee had itching during weather changes or 
cold or humid weather.  He currently took Naprosyn for pain.  
The veteran participated in kinesitherapy in 1995 and 1996, 
which helped somewhat, though it also caused swelling.  He 
experienced knee pain during the hearing, which he rated as 
an 8 on a scale of 1 to 10.   

Concerning his skin disability, the veteran related that it 
affected his entire body, depending on the time of year.  He 
had blisters on his feet the size of a large pearl, with as 
many was 50 or 60 at one time.  He could not wear shoes from 
June to September due to the blisters.  During that time, he 
wore sandals, washed his feet twice a day, and kept the feet 
dry.  The veteran saw a VA dermatologist on a regular basis, 
about every four months.  He had been prescribed an 
antifungal cream and an antibacterial powder, which helped.  
The same disability affected the feet and the entire body.  
When the veteran was stressed, the rash spread into the neck, 
chest, and back areas.  His feet sweated now, not like before 
he entered service.  The sweating always led to the blisters.    

The veteran testified that he last worked in 1995 in design 
and construction, an area in which he had worked over the 
years.  He did about 60 percent of the work and subcontracted 
the rest.  On the last day he worked, the veteran explained 
that he could not cope with the work and felt like he was 
breaking down.  Also, he would require several months for his 
left knee to recover after doing a contract of several weeks.  
The veteran felt that his PTSD most impacted his ability to 
work.  He had not participated in any vocational 
rehabilitation from VA.        

During the hearing, the veteran submitted additional 
evidence.  The April 1999 statement from the Vet Center 
indicated that the veteran still suffered from chronic PTSD.  
He presented himself in a fairly well-controlled manner, but 
there was an underlying feeling of constant distrust, a sense 
of betrayal, and repressed rage.  The veteran's efforts to 
protect himself from these feelings and possible violent 
reactions, the veteran sometimes overextended himself, 
resulting in situations that affected him adversely.  The 
veteran's ability to interact socially was severely affected, 
as well as his employability.  His present GAF score was 35.  

Analysis

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  Under Code 9411, a 50 percent rating will be assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is appropriate when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 50 percent for PTSD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  It is clear 
from the veteran's April 1999 testimony and statements from 
the counselors at the Vet Center that the veteran has 
significant symptomatology that impacts his social and 
occupational abilities.  However, when considering the rating 
criteria set forth above, the Board does not conclude that 
the disability picture more closely approximates the criteria 
for a 70 percent rating.  38 C.F.R. § 4.7.  Specifically, the 
May 1998 VA psychiatric examination report is significant 
only for reported paranoia.  The examination is negative for 
objective evidence of cognitive or conceptual deficits, 
psychosis, or depression.  There is no evidence of obsessive 
routines or neglect of personal hygiene.  Moreover, as 
conceded by the veteran during his hearing, he was able to 
live alone and manage his activities of daily living.  

In addition, the Board finds that an extra-schedular rating 
is not in order pursuant to 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of psychiatric hospitalization.  Also, 
although the PTSD symptoms may interfere with employment, 
there is no evidence to suggest that the regular schedular 
standards fail to adequately compensate the veteran for 
impairment of earning capacity.  Accordingly, the Board finds 
that the preponderance of the evidence is against awarding a 
disability rating greater than 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.130, Code 9411.

Gunshot Wound of the Left Thigh and Knee

The residuals of the gunshot wound to the left thigh and knee 
are rated as 30 percent disabling by analogy to Code 5257, 
other impairment of the knee.  38 C.F.R. § 4.71a.  Under Code 
5257, a 30 percent rating is awarded when there is severe 
recurrent subluxation or lateral instability.  Thirty percent 
is the maximum schedular rating allowed under Code 5257.  

The Board observes that there are other diagnostic codes for 
rating knee and leg disabilities that provide ratings greater 
than 30 percent.  See 4.71a, Code 5256 (ankylosis of the 
knee), Code 5261 (limitation of leg extension), and Code 5262 
(impairment of the tibia and fibula).  However, the evidence 
fails to reveal the kind of disability required for 
application of each diagnostic code.  In addition, the 
evidence does not suggest applicability of a rating as a 
muscle injury under 38 C.F.R. § 4.73.  Similarly, there is no 
evidence of arthritis of the knee to permit an additional 
rating.  See VAOPGCPREC 23-97.  Accordingly, the Board finds 
that the disability is most appropriately rated under Code 
5257.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

As stated above, 30 percent is the maximum rating available 
under Code 5257.  However, to the extent the disability 
involves limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (stating that 
application of 38 C.F.R. §§ 4.40 and 4.45 was in appropriate 
the diagnostic code is not predicated on loss of range of 
motion, specifically addressing Code 5257); but see Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997) (whether or not 
38 C.F.R. §§ 4.40 and 4.45 require a separate rating for 
pain, the Board is generally obligated to address the 
regulations).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.     

Upon a review of the evidence, the Board finds no basis for 
an additional rating for functional loss.  Both the April 
1997 and May 1998 VA examinations show only minimal atrophy 
of the left quadriceps.  There was no evidence of swelling.  
Generally, the veteran testified to left knee pain.  However, 
VA examinations show full range of motion without objective 
evidence of pain on motion.  A finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.   Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Finally, the Board finds that an extra-schedular rating is 
not warranted.  Again, the evidence fails to reveal 
hospitalization for the knee or interference with employment 
not adequately compensated by regular schedular disability 
standards.  38 C.F.R. § 3.321(b)(1).  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 30 percent for residuals of the gunshot wound to 
the left thigh and knee.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5257.    
 
Tinea Cruris with Dermatophytosis of the Feet

The veteran's tinea cruris and dermatophytosis of the feet is 
rated as 10 percent disabling by analogy to Code 7806, 
eczema.  38 C.F.R. § 4.118.  Dermatophytosis is rated under 
Code 7813.  However, notes to 38 C.F.R. § 4.118 indicate that 
specified diagnostic codes, including Code 7813, are rated as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Under Code 7806, a 10 percent rating is assigned when there 
is disability with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is awarded when there is disability with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent rating is in order when 
there is disability with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
the disability is exceptionally repugnant.  

The April 1997 VA dermatology examination found scales on the 
soles of the feet and pigmentation only on the chest and 
back.  Findings during the May 1998 VA examination also 
included marked pruritis and bullae on the feet.  Although 
the veteran testified that the skin disability spread body 
areas other than the feet during different times of the year 
and during periods of stress, the objective evidence shows 
disability affecting primarily the feet.  Considering the 
findings as described, the Board does not conclude that the 
disability picture more nearly approximates the criteria for 
the 30 percent rating.  38 C.F.R. § 4.7.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 10 percent 
for the skin disability.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7806.       


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran has the following service-connected 
disabilities: PTSD, rated as 50 percent disabling; a gunshot 
wound to the left thigh and knee with retained foreign bodies 
and lateral instability of the knee rated as 30 percent 
disabling; and tinea cruris with dermatophytosis of the feet, 
rated as 10 percent disabling.  His combined service-
connected disability rating is 70 percent.  Therefore, the 
percentage requirements of 38 C.F.R. § 4.16(a) have been met.  
The remaining question is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to TDIU.  Clearly, the 
current evaluation for the left knee denotes significant 
disability, particularly in light of the veteran's work 
history in construction.  With respect to the PTSD, the May 
1998 VA examiner found that the veteran's employment problems 
were related to his paranoid personality disorder rather than 
to PTSD.  However, the rehabilitation counselors at the Vet 
Center, where the veteran has received regular therapy for 
several years, and the April 1997 VA examiner have stated 
that the veteran was unemployable due to his psychiatric 
disability.  Resolving doubt in the veteran's favor, the 
Board concludes that the service-connected disabilities 
render the veteran unable to secure or follow a substantially 
gainful occupation such that entitlement to TDIU is 
established.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16.  
 

ORDER

Entitlement to a disability rating greater than 50 percent 
for PTSD is denied.    

Entitlement to a disability rating greater than 30 percent 
for a gunshot wound to the left thigh and knee with retained 
foreign bodies and lateral instability of the knee is denied.

Entitlement to a disability rating greater than 10 percent 
for tinea cruris with dermatophytosis of the feet is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

